The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………………………………………..………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………….……….. 3
Conclusion…………………………………………………………………………………...... 4


Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to claims filed 2/14/2020.Claims 1-15 are pending. Note that this case is a continuation for application 15/771074 and 16/217038,16/459812 that were previously indicated allowed and issue fee has not been paid and Oath and declaration has not been filed and got abandoned on 12/31/2018 and 7/19/2019 ,3/30/2020 respectively.
				
				Allowable Subject Matter 
Claims 1-15 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
The prior art Dhua et al (US 8,447,107) teaches calculating and using histogram 
descriptors to compare images and to identify visually similar content wherein multiple histograms descriptors are calculated for individual images of a collection of content.  These histogram descriptors may be used to identify two or more visually similar images in the collection of content.  For example, if a user identifies an image of an item of interest, then embodiments search across the collection of content to identify other images of items that are visually similar to the selected item of interest.  To do so, embodiments search across the histogram descriptors of the images in the collection of content to identify one or more images that have histograms descriptors that are similar to the histograms descriptors of the image of the selected item of interest. 
Xu et al (US 2014/0072217) teaches (a) determining edge pixels of a model image using an edge based technique;  (b) determining an angular orientation for each said edge pixels of said model image;  (c) determining a histogram of gradient orientations based upon said angular orientations of said model image;  (d) determining edge pixels of an input image using an edge based technique;  (e) determining an angular orientation for each of said edge pixels of said input image;  (f) determining a histogram of gradient orientations based upon said angular orientations of said input image;  (g) comparing said histogram of gradient orientations of said model image with said histogram of gradient orientations of said input image to determine candidate locations of an object and candidate orientations of said object within said input image.
Cheng et al (US 2011/0149115) teaches one embodiment of an electronic device 1 in 
communication with a camera module 5 and a projector 3.  The projector 3 may project a presentation application file opened in the electronic device 1 onto a projection screen 4.  The electronic device 1 includes an operation system 2.  In one embodiment, the operation system 2 may be used to designate a plurality of objects, predefine an operation corresponding to each of the plurality of designated objects, and execute the operation to operate a projected presentation application file when recognizing a designated object in an image acquired from the camera module 5.  Thereby, the projected presentation application file may be operated directly without any manual operations.  The operations may include, but are not limited to, paging up, paging down, and deleting specified contents from the projected file.
None teaches:
wherein the plurality of layers is compressed into a consolidated set of bytes and the comparing is performed in parallel via the consolidated set of bytes; and identifying, using the processor, the image as a match of the known image when a match percentage of the radial histogram of each layer of the image compared to the at least one of the plurality of pre-generated radial histograms of the respective layer of the plurality of layers of the known image is above a match threshold.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 14 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664